Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the request for continued examination (RCE) and the amendment filed 6/24/2022, is a non-final office action.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
 
Response to Amendment and Arguments
3.	Applicant has amended claims 1 and 8 to include additional limitations. These additional limitations are addressed in the rejection stated below. Applicant states Iwai does not disclose these additional limitations. The examiner disagrees. Iwai discloses determining a second relative cyclic shift as shown in figure 1, the second relative cyclic shift associated with the third time domain sequence will be the same shift amount as the previous first relative cyclic shift. A third absolute cyclic shift is determined based on the second absolute cyclic shift and the second relative cyclic shift. The third absolute shift will be will be the shift 0, the shift 36 and a shift 36. Figure 1 shows 7 shifts taking place. These shifts are determined even when the shifts are the same.
	The double patenting rejections address the newly added limitations.
	New claims 21-25 are rejected below. The receiver does not generate the sequences recited in the claims. The receiver only receive transmitted signals. Content of a signal to be received does not limit the claimed receiver device to a specific structure and therefore does not limit the device claimed in terms of scope.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-4, 7-11, 14, 15 and 21-25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Iwai et al (US 2009/0325513).
	Regarding claim 1, Iwai discloses a transmitting device (Figure 5), comprising: 
a memory configured to store program instructions; and a processor, upon executing the program instructions (Paragraph 0158: although cases have been described where the present invention is configured in hardware, the present invention can be realized in software.), configured to: 
generate a first cyclically shifted time domain sequence based on a first time domain sequence and a first absolute cyclic shift (Figure 1: ZC sequence #1, shift 0. The first absolute cyclic shift has a value of 0.); 
generate a second time domain sequence (Shown in figure 1); 
determine a first relative cyclic shift associated with the second time domain sequence (Figure 1: the relative shift of the second sequence as compared to the previous sequence is shown in figure 1.) from a plurality of signaling bit values associated with the second time domain sequence (Paragraph 0065: the cyclic shift length of a CS-ZC sequence is known to both the preamble transmitting side and a preamble receiving side, so that, by setting the PN sequence length as same as the cyclic shift length of the CS-ZC sequence. This initial information will be communicated by signaling bit values prior to the beginning of the communication.); 
determine a second absolute cyclic shift based on the first absolute cyclic shift and the first relative cyclic shift (Figure 1: the absolute shift of the present sequence as compared to the first sequence (ZC sequence #1) is shown.); 
generate a second cyclically shifted time domain sequence based on the second time domain sequence and the second absolute cyclic shift (Figure 1: ZC sequence #1, shift 1 is a second cyclically shifted time domain sequence. The relationship of the absolute shift as compared to the ZC sequence #1, shift 0 is shown.); 
determine a second relative cyclic shift associated with a third time domain sequence (Figure 1: the relative shift of the third sequence (CS-ZC sequence #3) as compared to the previous sequence is shown in figure 1.); 
determine a third absolute cyclic shift based on the second absolute cyclic shift and the second relative cyclic shift (Figure 1: the absolute shift of the present sequence (ZC sequence #3) as compared to the first sequence (ZC sequence #1) is shown. This shift is based on the previous absolute shift and the previous relative shift.); 
generate a third cyclically shifted time domain sequence based on the third time domain sequence and the third absolute cyclic shift (Figure 1: ZC sequence #1, shift 2 is a third cyclically shifted time domain sequence. The relationship of the absolute shift as compared to the ZC sequence #1, shift 0 is shown.); and 
broadcast the first cyclically shifted time domain sequence, the second cyclically shifted time domain sequence and the third cyclically shifted time domain sequence (Figure 5. The signals are broadcast by the transmitter to the receivers.).  
Regarding claim 2, Iwai discloses wherein the first cyclically shifted time domain sequence is configured to signal an initial time synchronization (Paragraph 0154: in cases where a CS-ZC sequence is used as a pilot signal for channel estimation and a pilot signal for synchronization channel.) and the first absolute cyclic shift has a value of 0 (Figure 1: ZC sequence #1, shift 0. The first absolute cyclic shift has a value of 0.).  
Regarding claim 3, Iwai discloses wherein to determine the second absolute cyclic shift based on the first absolute cyclic shift and the determined relative cyclic shift, the processor is configured to add the determined relative cyclic shift and the first absolute cyclic shift (Figure 1: ZC sequence #1, shift 0. The first absolute cyclic shift has a value of 0. Figure 1 shows the relative cyclic shift in the second sequence. This is the result of the relative cyclic shift and the first absolute cyclic shift.).  
Regarding claim 4, Iwai discloses wherein the second cyclically shifted time domain sequence comprises control signaling configured to permit reception and decoding of a waveform (the signal to be transmitted comprises the preamble to permit the received signal to be recovered at the receiver.).  
Regarding claim 7, Iwai discloses wherein the processor is further configured to: generate a first frequency domain sequence; translate the first frequency domain sequence to the first time domain sequence; generate a second frequency domain sequence; and translate the second frequency domain sequence to the second time domain sequence (Paragraph 0146: Then, sequence length adjustment section 51 performs a 765 point IDFT over the CS-ZC sequence after the zero-filling, and converts the CS-ZC sequence from the frequency domain into the time domain. This will take place for each of the sequences shown in figure 3.).  
Regarding claim 8, Iwai discloses a method, comprising: 
generating a first cyclically shifted time domain sequence based on a first time domain sequence and a first absolute cyclic shift (Figure 1: ZC sequence #1, shift 0. The first absolute cyclic shift has a value of 0.); 
generating a second time domain sequence (Shown in figure 1);  
determining a first relative cyclic shift associated with the second time domain sequence (Figure 1: the relative shift of the second sequence as compared to the previous sequence is shown in figure 1.) from a plurality of signaling bit values associated with the second time domain sequence (Paragraph 0065: the cyclic shift length of a CS-ZC sequence is known to both the preamble transmitting side and a preamble receiving side, so that, by setting the PN sequence length as same as the cyclic shift length of the CS-ZC sequence. This initial information will be communicated by signaling bit values prior to the beginning of the communication.);   
determining a second absolute cyclic shift based on the first absolute cyclic shift and the first relative cyclic shift (Figure 1: the absolute shift of the present sequence as compared to the first sequence (ZC sequence #1) is shown.);  
generating a second cyclically shifted time domain sequence based on the second time domain sequence and the second absolute cyclic shift (Figure 1: ZC sequence #1, shift 1 is a second cyclically shifted time domain sequence. The relationship of the absolute shift as compared to the ZC sequence #1, shift 0 is shown.); 
determining a second relative cyclic shift associated with a third time domain sequence (Figure 1: the relative shift of the third sequence (CS-ZC sequence #3) as compared to the previous sequence is shown in figure 1.); 
determining a third absolute cyclic shift based on the second absolute cyclic shift and the second relative cyclic shift (Figure 1: the absolute shift of the present sequence (ZC sequence #3) as compared to the first sequence (ZC sequence #1) is shown. This shift is based on the previous absolute shift and the previous relative shift.); 
generating a third cyclically shifted time domain sequence based on the third time domain sequence and the third absolute cyclic shift (Figure 1: ZC sequence #1, shift 2 is a third cyclically shifted time domain sequence. The relationship of the absolute shift as compared to the ZC sequence #1, shift 0 is shown.); and 
broadcast the first cyclically shifted time domain sequence, the second cyclically shifted time domain sequence and the third cyclically shifted time domain sequence (Figure 5. The signals are broadcast by the transmitter to the receivers.).  
Regarding claim 9, Iwai discloses wherein generating the first cyclically shifted time domain sequence comprises generating the first cyclically shifted time domain sequence to signal an initial time synchronization (Paragraph 0154: in cases where a CS-ZC sequence is used as a pilot signal for channel estimation and a pilot signal for synchronization channel.) and the first absolute cyclic shift has a value of 0 (Figure 1: ZC sequence #1, shift 0. The first absolute cyclic shift has a value of 0.).  
Regarding claim 10, Iwai discloses wherein determining the second absolute cyclic shift based on the first absolute cyclic shift and the determined relative cyclic shift comprises adding the determined relative cyclic shift and the first absolute cyclic shift (Figure 1: ZC sequence #1, shift 0. The first absolute cyclic shift has a value of 0. Figure 1 shows the relative cyclic shift in the second sequence. This is the result of the relative cyclic shift and the first absolute cyclic shift.).  
Regarding claim 11, Iwai discloses wherein the second cyclically shifted time domain sequence comprises control signaling configured to permit reception and decoding of a waveform (the signal to be transmitted comprises the preamble to permit the received signal to be recovered at the receiver.).   
Regarding claim 14, Iwai discloses generating a first frequency domain sequence; and translating the first frequency domain sequence to the first time domain sequence (Paragraph 0146: Then, sequence length adjustment section 51 performs a 765 point IDFT over the CS-ZC sequence after the zero-filling, and converts the CS-ZC sequence from the frequency domain into the time domain. This will take place for each of the sequences shown in figure 3.).
Regarding claim 15, Iwai discloses generating a second frequency domain sequence; and translating the second frequency domain sequence to the second time domain sequence (Paragraph 0146: Then, sequence length adjustment section 51 performs a 765 point IDFT over the CS-ZC sequence after the zero-filling, and converts the CS-ZC sequence from the frequency domain into the time domain. This will take place for each of the sequences shown in figure 3.).
Regarding claim 21, Iwai discloses a receiving device (Figure 8), comprising: 
a memory configured to store program instructions; and a processor, upon executing the program instructions (Paragraph 0158: although cases have been described where the present invention is configured in hardware, the present invention can be realized in software.), configured to: 
receive a first cyclically shifted time domain sequence, a second cyclically shifted time domain sequence and a third cyclically shifted time domain sequence (Figure 1 and figure 8). The recited wherein clauses of claim 21 discuss the generation of the signals to be received. The generation does not take place at the claimed receiving device. The steps taking place at an external device and does not limit the recited claim in terms of scope. Therefore, the wherein clauses do not limit the claim and the recited structure of the claim. Since these wherein clauses do not limit the claim in terms of scope, the clauses are not given patentable weight.
Regarding claims 22, 23 and 25, these claims further describe the content of the signal to be received or how the signal to be received is determined. The data content of a signal to be received does not limit the scope of the claims. Steps that take place external to the device claimed, does not limit the scope of the claims.
Regarding claim 24, Iwai discloses the received signal enables the receiver to receive and decode the received signal (figure 8 and 14. Paragraphs 0071-0077 disclose how the transmitted signal is processed and recovered.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al (US 2009/0325513) in view of Seller et al (US 2014/0219329).
	Regarding claims 6 and 13, Iwai discloses the device and method stated above. Iwai does not disclose to determine the relative cyclic shift associated with the second time domain sequence based on the plurality of signaling bit values using a Gray code.  
	Seller discloses the transmitter shown in figure 1. The transmitter device is arranged to encode a set of digital input data into modulated chirps, whereby the digital data are encoded according to Gray code into codewords having a plurality of bits. The bits are distributed into a series of modulation values and to synthesize a series of modulated chirps whose cyclical shifts are determined by the modulation values as stated in the abstract. Sellers discloses how Gray coded codewords are used to determine cyclic shifts. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Seller into the transmitter device and method of Iwai. Sellers discloses this will ensure high robustness and variable bit flexibility (abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1, 3-4, 7, 8, 10-11, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5, 11-13 and 16-19 of U.S. Patent No. 11,012,282. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the reference discloses additional features that are not required by the instant claims. The reference discloses a device, method and system comprising a processor for executing instructions. Claims 4, 12 and 17 of the reference disclose applying a cyclic shift to the time domain sequences to obtain a shifted time domain sequence and transmitting to one or more receivers. Claims 5, 13 and 17 disclose generate the cyclic shift based on an absolute cyclic shift and a relative cyclic shift. Claims 8 and 15 disclose translating the subcarrier values to the time domain using an IFFT. Claim 18 discloses adding the relative cyclic shift and the absolute cyclic shift to apply a cyclic shift. Claim 19 discloses the shifted time domain sequence comprises control signaling configured to permit reception and decoding of the waveform. Although the reference does not disclose repeating this process for subsequent time domain sequences, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to generate and transmit multiple shifted sequences to make the most efficient use possible of the available wireless resources on a potentially time-varying basis.

7.	Claims 2 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 13 and 17 of U.S. Patent No. 11,012,282 in view of Iwai et al (US 2009/0325513).
	Regarding claims 2 and 9, the reference discloses the device and method stated above. The reference does not disclose wherein the first cyclically shifted time domain sequence is configured to signal an initial time synchronization and the first absolute cyclic shift has a value of 0.
Iwai discloses wherein the first cyclically shifted time domain sequence is configured to signal an initial time synchronization (Paragraph 0154: in cases where a CS-ZC sequence is used as a pilot signal for channel estimation and a pilot signal for synchronization channel.) and the first absolute cyclic shift has a value of 0 (Figure 1: ZC sequence #1, shift 0. The first absolute cyclic shift has a value of 0.).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the simple substitution of the first absolute cyclic shift of Iwai for the first absolute cyclic shift of the reference since they operate in substantially the same manner and would yield predictable results. Iwai provides additional advantages of utilizing this device and method in paragraph 0002.

8.	Claims 6 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 13 and 17 of U.S. Patent No. 11,012,282 in view of Seller et al (US 2014/0219329).
	Regarding claims 6 and 13, the reference discloses the device and method stated above. The reference does not claim to determine the relative cyclic shift associated with the second time domain sequence based on the plurality of signaling bit values using a Gray code.  
	Seller discloses the transmitter shown in figure 1. The transmitter device is arranged to encode a set of digital input data into modulated chirps, whereby the digital data are encoded according to Gray code into codewords having a plurality of bits. The bits are distributed into a series of modulation values and to synthesize a series of modulated chirps whose cyclical shifts are determined by the modulation values as stated in the abstract. Sellers discloses how Gray coded codewords are used to determine cyclic shifts. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Seller into the transmitter device and method of the reference. Sellers discloses this will ensure high robustness and variable bit flexibility (abstract).

9.	Claims 1-4, 7-11, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6, 12-14 and 20-22 of U.S. Patent No. 10,158,518 in view of Iwai et al (US 2009/0325513).
	Although the claims at issue are not identical, they are not patentably distinct from each other because the reference discloses additional features that are not required by the instant claims. The reference discloses a device, method and system comprising a processor for executing instructions. Claims 4, 12 and 20 of the reference disclose applying a cyclic shift to the time domain sequences to obtain a shifted time domain sequence and transmitting to one or more receivers. Claims 5, 13 and 21 disclose generating the cyclic shift based on an absolute cyclic shift and a relative cyclic shift. Claim 12 disclose the time domain sequence is derived from the frequency domain sequence. Claims 6 and 14 disclose adding the relative cyclic shift and the absolute cyclic shift to apply a cyclic shift. 
Although the reference does not disclose repeating this process for subsequent time domain sequences, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to generate and transmit multiple shifted sequences to make the most efficient use possible of the available wireless resources on a potentially time-varying basis. 
The reference does not disclose the processor is configured to determine the relative cyclic shift associated with the second time domain sequence based on a plurality of signaling bit values. Iwai discloses wherein the processor is configured to determine the relative cyclic shift associated with the second time domain sequence based on a plurality of signaling bit values (Paragraph 0065: the cyclic shift length of a CS-ZC sequence is known to both the preamble transmitting side and a preamble receiving side, so that, by setting the PN sequence length as same as the cyclic shift length of the CS-ZC sequence. This initial information will be communicated by signaling bit values prior to the beginning of the communication.). By allowing both the transmitter and receiver to know the size of the shift, the signal can be properly recovered at the receiver. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Iwai into the device and method of the reference.
Regarding claims 2 and 9, the reference discloses the device and method stated above. The reference does not disclose wherein the first cyclically shifted time domain sequence is configured to signal an initial time synchronization and the first absolute cyclic shift has a value of 0.
Iwai discloses wherein the first cyclically shifted time domain sequence is configured to signal an initial time synchronization (Paragraph 0154: in cases where a CS-ZC sequence is used as a pilot signal for channel estimation and a pilot signal for synchronization channel.) and the first absolute cyclic shift has a value of 0 (Figure 1: ZC sequence #1, shift 0. The first absolute cyclic shift has a value of 0.).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the simple substitution of the first absolute cyclic shift of Iwai for the first absolute cyclic shift of the reference since they operate in substantially the same manner and would yield predictable results. Iwai provides additional advantages of utilizing this device and method in paragraph 0002.
Regarding claims 4 and 11, the reference does not disclose the features of claims 4 and 11. Iwai discloses wherein the second cyclically shifted time domain sequence comprises control signaling configured to permit reception and decoding of a waveform (the signal to be transmitted comprises the preamble to permit the received signal to be recovered at the receiver.).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Iwai with the device and method of the reference. The goal of communication is to allow the information to be transmitted to be received and recovered correctly. Iwai will assist in that goal, improving the effectiveness of the communication of the device and method.
10.	Claims 6 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 13 and 21 of U.S. Patent No. 10,158,518 in view of Iwai et al (US 2009/0325513) further in view of Seller et al (US 2014/0219329).
	Regarding claims 6 and 13, the combination of the reference and Iwai discloses the device and method stated above. The combination does not disclose to determine the relative cyclic shift associated with the second time domain sequence based on the plurality of signaling bit values using a Gray code.  
	Seller discloses the transmitter shown in figure 1. The transmitter device is arranged to encode a set of digital input data into modulated chirps, whereby the digital data are encoded according to Gray code into codewords having a plurality of bits. The bits are distributed into a series of modulation values and to synthesize a series of modulated chirps whose cyclical shifts are determined by the modulation values as stated in the abstract. Sellers discloses how Gray coded codewords are used to determine cyclic shifts. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Seller into the transmitter device and method of the combination of the reference and Iwai. Sellers discloses this will ensure high robustness and variable bit flexibility (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        9/12/2022